Citation Nr: 1100593	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  08-22 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a heart disability, to 
include coronary artery disease (CAD) and aortic stenosis.  


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and P.G.


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to January 
1967.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, ME, which denied the benefit sought on appeal.  

In August 2009, the Veteran presented testimony at a personal 
hearing conducted at the Togus, ME RO before the undersigned who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of this personal 
hearing is in the Veteran's claims folder.

In May 2010, the Board remanded the matter on appeal to afford 
the Veteran a VA examination and to obtain his Social Security 
Administration (SSA) records.  In June 2010, the Veteran's SSA 
records were associated with the claims file and in July 2010, 
the Veteran underwent a VA examination.  Given the foregoing, the 
Board finds that VA has substantially complied with the Board's 
May 2010 remand with regard to this appeal.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The evidence of record does not show that a congenital 
bicuspid aortic valve present at birth was worsened in service by 
a superimposed disease or injury.  

3.  A heart disability, to include CAD and aortic stenosis, has 
not been shown to be causally or etiologically related to the 
Veteran's military service.


CONCLUSION OF LAW

A heart disability, to include CAD and aortic stenosis, was not 
incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2010).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide the 
claimant with notice of what evidence not previously provided 
will help substantiate his/her claim.  19 Vet. App. 473 (2006); 
see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a 
letter sent to the Veteran in November 2007.  The letter 
addressed all of the notice elements and was sent prior to the 
initial unfavorable decision by the AOJ in February 2008.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.  

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All available service treatment records as 
well as all identified VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
Veteran's claim.  Additionally, his SSA disability records were 
obtained in June 2010 and were also reviewed.  

Pursuant to the Board's May 2010 remand, a VA examination with 
respect to the claim was obtained in July 2010.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As noted below, the Board finds that the 
VA opinion obtained in this case is adequate, as it is predicated 
on a reading of the service and post-service medical records in 
the Veteran's claims file.  It considered all of the pertinent 
evidence of record, to include the Veteran's service and post-
service records and the statements of the Veteran, and provides a 
complete rationale for the opinion stated, relying on and citing 
to the records reviewed.  There is adequate medical evidence of 
record to make a determination in this case.  

The Board observes that VA records dated from July 2009 to 
September 2010 and private medical records from M.M.C. which note 
that the Veteran had a heart attack in June 2010 and underwent 
valve replacement surgery in July 2010 were associated with the 
claims file after the July 2010 VA examination and were not 
reviewed by the VA examiner.  Nevertheless, the Board notes that 
these medical records do not provide additional information that 
was not already of record at the time of the VA examination.  
Specifically, these records do not address the questions asked of 
the VA examiner i.e., is the Veteran's heart disability related 
to his military service.  Rather, these records provide more 
details of the Veteran's surgeries which were already noted by 
the VA examiner.  Therefore, the Board finds that these records 
do not provide additional information that is pertinent to the 
matter and a remand is not necessary for the examiner to review 
them in their entirety.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).   

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a SOC 
(statement of the case) and SSOCs (supplemental statements of the 
case), which informed them of the laws and regulations relevant 
to his claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  In 
order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

Congenital or developmental defects are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. § 3.303(c).  However, where during 
service a congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted.  VAOPGCPREC 82-90 (July 18, 1990), published at 56 
Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01-
85 (March 5, 1985).  The VA General Counsel's opinion indicated 
that there is a distinction under the law between a congenital or 
developmental "disease" and a congenital "defect" for service 
connection purposes in that congenital diseases may be recognized 
as service connected if the evidence as a whole shows aggravation 
in service within the meaning of VA regulations.  A congenital or 
developmental "defect," on the other hand, because of 38 C.F.R. § 
3.303(c), may not be service-connected although service 
connection may be granted for additional disability due to 
disease or injury superimposed upon such defect during service.  
VAOPGCPREC 82-90.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

In considering all of the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a heart 
disability.

The Veteran contends that he has a heart disability that was 
aggravated by his service.  In particular, the Veteran testified 
that he was born with a congenital heart related problem which he 
identified as aortic stenosis, a very pronounced murmur.  He 
asserted that he was hospitalized for a heart problem shortly 
after he was born and that he was informed in grade school that 
he had a murmur.  The Veteran testified that he experienced chest 
pains right before he entered service, on several occasions 
during service, and has continued to experience chest pains after 
service.  He indicated that his chest pains worsened during 
service.  The Veteran is contending that he is entitled to 
service connection for a heart disorder on an aggravation basis.  

The service treatment records are absent for treatment or 
diagnoses of a heart disability.  A November 1966 clinical record 
indicated that the Veteran's heart was normal with no murmurs.  
At the time of his December 1966 separation from service, the 
Veteran complained of constant chest pain.  The examination 
report noted that a physician was not consulted and there were no 
complications or sequelae.  Thus, there was no diagnosis of a 
heart disability during the Veteran's military service.  

After service, the Veteran testified that he was prescribed 
nitroglycerin pills in 1971.  The Veteran could not identify the 
name of the physician and a record of such has not been 
associated with the claims file.  The first post-service medical 
evidence of a heart disability was in December 2003 private 
treatment records of Dr. C.C. and H.R.M.C. wherein it was noted 
that the Veteran had experienced chest discomfort over the past 
two years and had moderate aortic stenosis.  It was also 
indicated that the Veteran had multiple risk factors for coronary 
artery disease including hypertension, hypercholesterolemia, 
family history and cigarette smoking.  A February 2005 VA record 
had an assessment of coronary artery disease and bicuspid aortic 
value with moderately severe aortic stenosis and moderately 
severe PUD (peptic ulcer disease).  

During the July 2010 VA examination, the examiner diagnosed CAD 
and bicuspid aortic valve with moderately severe aortic stenosis 
and status post aortic valve replacement.  The examiner noted 
that bicuspid aortic valve is a congenital condition that was 
present since birth.  The examiner clarified that it is not a 
disease process but is considered a developmental defect.  The 
Board notes that congenital or developmental defects are not 
"diseases or injuries" within the meaning of applicable statutes 
and regulations.  38 C.F.R. § 3.303(c).  However, if during 
service a congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted.  VAOPGCPREC 82-90 (July 18, 1990), published at 56 
Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01-
85 (March 5, 1985).  Accordingly, the question is whether the 
Veteran's congenital bicuspid aortic valve was subjected to a 
superimposed injury or disease during service.

The examiner opined that it was less likely as not that the 
bicuspid aortic valve was worsened in service by a superimposed 
disease or injury.  The examiner noted that the Veteran did not 
complain and was not treated for a heart condition during 
service.  The Board notes that there is no indication of a 
superimposed disease or injury in the service treatment records.  
As noted above, the November 1966 clinical record, the only 
record pertaining to the Veteran's heart, indicated that the 
Veteran's heart was normal with no murmurs.  Although the Veteran 
complained of constant chest pain at the time of his December 
1966 separation from service, it was specifically noted that a 
physician was not consulted and there were no complications or 
sequelae related to his complaints.  Thus, it appears that the 
December 1966 separation examiner did not relate the Veteran's 
complaints of chest pain to a heart disability.  Accordingly, as 
there is no evidence of a superimposed disease or injury on the 
congenital bicuspid aortic valve defect, service connection 
cannot be granted.  

Regarding the diagnosis of CAD, the examiner opined that it was 
less likely as not casually or etiologically related to the 
Veteran's symptomatology in military service.  As previously 
discussed, there was no in-service finding of a heart disability 
and the complaints of chest pain at separation have not been 
related to a heart disability.  The Board affords the opinions of 
the VA examiner great probative value as they were based on a 
review of the claims file and were supported by an adequate 
rationale.  Specifically, the examiner noted the lack of evidence 
of a heart disability in the Veteran's service treatment records 
when rendering his conclusions.

The Board observes the article about congenital aortic valve 
stenosis that the Veteran's attorney submitted in August 2009.  
However, the article is not specific to the Veteran and does not 
relate to the matter at hand-whether the Veteran's congenital 
bicuspid valve was subjected to a superimposed disease or injury 
during service.  Accordingly, the Board affords it little 
probative value.  

In conclusion, the competent evidence does not reveal a nexus to 
CAD or any other heart disability occurring in service.  Further, 
the competent evidence does not indicate that the congenital 
bicuspid valve was subjected to a superimposed disease or injury 
during service.  Although the Veteran might sincerely believe 
that his heart disability is related to service, he, as a 
layperson, is not qualified to render a medical opinion as to 
etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  As such, service connection must be denied.  
38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for a heart disability, to 
include CAD and aortic stenosis, is denied.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


